                                                                         —Hled— ''
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK                                             MAR 1 9 2020


JULIE L., individually and as guardians ofQ.M.,                       ^^5^districtOu^
a minor, and RICHARD M., individually and as
guardians ofQ.M., a minor.

                     Plaintiffs,                         DECISION AND ORDER


              V.                                         6:I8-CV-06753 EAW


EXCELLUS HEALTH PLAN,INC., doing
business as EXCELLUS BLUECROSS
BLUESHIELD and THE UNIVERSITY
OF ROCHESTER HIGH DEDUCTIBLE
HEALTH PLAN,'

                     Defendants.




                                    INTRODUCTION


       Plaintiffs Julie L. and Richard M.(colleetively,"Plaintiffs") filed this action against

defendants Excellus Health Plan, Inc., doing business as Excellus BlueCross BlueShield

("Excellus") and the University of Rochester High Deductible Health Plan ("the Plan")

(collectively, "Defendants"), on behalf of Q.M., their minor child. (Dkt. 1). Q.M. has a

long history of mental health issues. {See Dkt. 62 at 3-4). Q.M. received services from

BlueFire Wilderness Therapy ("BlueFire") and Boulder Creek Academy ("BCA"). (Dkt.




'      At oral argument held on December 4, 2019, the parties agreed that Defendants
should be properly named as Excellus Health Plan, Inc., doing business as Excellus
BlueCross BlueShield and the University of Rochester High Deductible Health Plan.
Accordingly, the Clerk of Court is hereby directed to amend the caption as noted.
                                            - I -
60-3 at 2,5). Excellus denied Plaintiffs' requests for coverage ofboth services. (Dkt.65-2

at 157-62; Dkt. 65-5 at 120-24).

       Plaintiffs' Second Amended Complaint alleges two causes of action: (1) a claim

pursuant to the Employee Retirement Income Security Act ("ERISA"), 29 U.S.C.

§ 1132(a)(1)(B),seeking recovery ofbenefits owed to Q.M.under the Plan; and(2)a claim

alleging violation of the Mental Health Parity and Addiction Equity Act of 2008 ("Parity

Act"), pursuant to 29 U.S.C. § 1132(a)(3). (Dkt. 52).

       Both parties moved for summaryjudgment. (Dkt.60; Dkt.63). Based on the record

before the Court, the Court finds Excellus's determinations that services at BlueFire and

BCA were not medically necessary were not arbitrary and capricious. Additionally, the

Court finds there are no genuine issues of material fact as to Plaintiffs' Parity Act claim.

Accordingly, the Court grants Defendants' motion for summary judgment(Dkt. 60), and

denies Plaintiffs' motion for summary judgment(Dkt. 63).

                                     BACKGROUND


I.     Factual Background


       A.     The Plan


       Q.M. is a covered beneficiary under the Plan,^ which is a self-funded employee

welfare benefits plan. (Dkt. 60-3 at      3, 4; Dkt. 70 at     3, 4). Excellus is a third-party

claims administrator of the Plan, pursuant to the terms of the Administrative Services

Contract("ASC"). (Dkt. 60-3 at ^ 5; Dkt. 70 at 15). The Plan states that it "will provide


^      Q.M.'s mother, Julie L., is employed by the University of Rochester and is a
participant in the Plan. (Dkt. 60-3 at ^ 2; Dkt. 70 at ^ 2).
                                             -2-
coverage for the covered benefits described in [its] Booklet as long as the hospitalization,

care, service ...[or] treatment, is Medically Necessary." (Dkt. 65-1 at 19). The Plan also

provides that Excellus "will decide whether care was Medically Necessary," and in making

that determination, Excellus may consider:

       A.     Reports in peer reviewed medical literature;
       B.     Reports and guidelines published by nationally recognized health care
              organizations that include supporting scientific data;
       C.     Professional standards ofsafety and effectiveness, which are
              generally recognized in the United States for diagnosis, care, or
              treatment;
       D.     The opinion of health professionals in the general recognized health
              specialty involved;
       E.     The opinion ofthe attending Professional Providers, which have
              credence but do not overrule contrary opinions; and
       F.     Any other relevant information brought to its attention.

{Id.). Additionally, under the terms ofthe Plan, services are "medically necessary" only

if:


       A.     They are appropriate and consistent with the diagnosis and treatment
              of your medical condition;
       B.     They are required for the direct care and treatment or management of
              that condition;
       C.     If not provided, your condition would be adversely affected;
       D.     They are provided in accordance with community standards of good
              medical practice;
       E.     They are not primarily for the convenience of you, your family, the
              Professional Provider, or another provider;
       F.     They are the most appropriate service and rendered in the most
              efficient and economical way and at the most economical level ofcare
              which can safely be provided to you; and
       G.     When you are an inpatient, your medical symptoms or conditions are
              such that diagnosis and treatment cannot safely be provided to you in
              any other setting ("e.g.. outpatient, physician's office, or at home).

{Id. at 19-20).
       B.      Q.M.'s Treatment History

       The following facts are taken from Plaintiffs' letter submitted to Excellus as a part

of their appeal ofthe denials of BlueFire and BCA services. Q.M. received mental health

treatment since the age offour, and prior to entering BlueFire, Q.M.received mental health

care from seven psychologists and four psychiatrists. (Dkt. 65-5 at 3). Q.M.'s history of

diagnoses include: attention-deficit hyperactivity disorder; generalized anxiety disorder;

oppositional defiant disorder; narcissistic personality disorder traits; borderline personality

disorder traits; Tourette syndrome/tic disorder; and dysgraphia/impairment in written

expression. (Dkt. 65-2 at 8).

       In December 2015, Q.M. was admitted to the Child and Adolescent Hospitalization

Program at Strong Behavioral Health after showing aggressive behaviors at home. (Jd. at

22). Upon Q.M.'s discharge from the hospital in January 2016, Q.M.'s high school's

Committee on Special Education decided it would be best to place Q.M. at a therapeutic

day school, where Q.M. would receive personalized instruction and individualized and

group counseling. {Id. at 46). Q.M. attended the therapeutic day school until April 15,

2016. {Id.).

       Sometime in April 2016, Plaintiffs found Q.M.'s Instagram messages showing he

was attempting to purchase a hand gun. {Id. at 143). Plaintiffs reported this to the police

and upon the police's arrival, Q.M. implored they "shoot [him]." {Id.', Dkt. 65-3 at 27).

The police made a mental hygiene arrest and admitted Q.M. to a psychiatric unit. (Dkt.

65-2 at 143). As a result. Plaintiffs subsequently entered Q.M. into BlueFire on April 20,

2016. {Id.).

                                            -4-
       C.     BlueFire Services


       Q.M. resided at Bluefire between April 20, 2016, and June 29, 2016. (Dkt. 60-3 at

f 7; Dkt.70 at ^ 7). Bluefire is an "outdoor behavioral program for teens and young adults

with mental health or substance abuse problems" located in Idaho. (Dkt. 52 at 1; Dkt. 60-3

at ^ 8; Dkt. 70 at 18). While at BlueFire, Q.M. received equine, individual, and group

therapy. (iSee Dkt. 65-2 at 51-89).

       On October 26,2016, Plaintiffs requested authorization for BlueFire services. (See

Dkt.65-1 at 199). On November 7,2016,Excellus issued an Initial Adverse Determination

denying the BlueFire services as not medically necessary. (Dkt. 60-3 at T| 9; Dkt. 70 at

^ 9). Excellus cited the InterQual Level of Care Criteria ("InterQual Criteria"),^ which

provides:

       mental health residential treatment is considered medically necessary when
       a member's clinical documentation shows clinical indications supporting a
       current mental health disorder with severe symptoms requiring long-term

^      The InterQual Criteria are nationally recognized, third-party guidelines designed to
"help healthcare organizations assess the safest and most clinically appropriate care level
for more than 95% ofreasons for admission." Change Healthcare,InterQual Level ofCare
Criteria, https://www.changehealthcare.com/solutions/interqual/level-of-care-criteria.

        As noted by Plaintiffs (Dkt. 72 at 6), these types of guidelines have been found to
be appropriately relied on by plan administrators. See Norfolk Cty. Ret. Sys. v. Cmty.
Health Sys., 877 F.3d 687, 690 (6th Cir. 2017)("To determine whether a person needs
inpatient or outpatient care, most hospitals use one of two systems: the InterQual Criteria
or the Milliman Care Guidelines. Both were developed by independent companies with no
financial interest in admitting more inpatients than outpatients. The InterQual Criteria were
written by a panel of 1,100 doctors and reference 16,000 medical sources."); Stephanie C.
V. Blue Cross Blue Shield of Mass. HMO Blue, Inc., 852 F.3d 105, 114 (1st Cir. 2017)
("BCBS reviewers reasonably consult the InterQual Criteria, which are nationally
recognized, third-party guidelines. The criteria provide a sensible structure for analyzing
a patient's particular symptoms, diagnoses, risks, and circumstances to determine what
level of medical care is medically necessary.").
                                            -5-
       treatment that can not be managed at a less intensive level of care. Clinical
       must also include specific symptoms or behaviors indicating social risk
       factors over [the] past month. Additionally, members must have no one that
       can safely provide support outpatient.

(Dkt. 65-1 at 199). Excellus noted that the clinical information did "not indicate a severe

mental health disorder with symptoms," nor did it indicate "that there was any substance

abuse and/or illegal activity, such as arrest, in the one week prior to admission." {Id. at

200). Excellus further noted that "the family was very supportive," and that it was "not

clear ... that [Q.M.] could not have been managed successfully in a less structured level

of care, such as mental health partial hospitalization treatment." {Id.). Plaintiffs' request

was denied as "not medically necessary at this time." {Id. at 199).

       Plaintiffs appealed the Initial Adverse Determination on May 1, 2017. (Dkt. 60-3

at ^ 12; Dkt. 70 at ^ 12). Excellus upheld the adverse determination in its June 3, 2017,

Final Adverse Determination and October 5,2017,corrected Final Adverse Determination.

(Dkt. 60-3 at     13, 14; Dkt. 70 at      13, 14). Excellus again stated that the clinical

information provided by BlueFire did not satisfy the InterQual Criteria, and that "[tjhere

was no evidence ... the current psychiatric diagnosis was unable to be managed safely at

a less intensive level of care." (Dkt. 65-2 at 102). Additionally, Excellus noted that

BlueFire did not meet InterQual's minimum requirements for Adolescent and Child

Psychiatry Mental Health Residential Treatment Programming, noting that QM: did not

have a "multidisciplinary team plan in one week"; did not undergo a psychiatric evaluation

within the first 24 hours and weekly thereafter; and did not undergo a psychosocial

assessment within 48 hours of admission. {Id.). However, recognizing Q.M.'s condition


                                           -6-
required "both individual and group therapy," Excellus offered "to provide coverage for

psychiatric visits if billed separately from the residential component." {Id. at 103).

       Plaintiffs requested an Independent External Review on September 27, 2017. {Id.

at 106). An expert reviewer at Independent Medical Expert Consulting Services, Inc.

("IMEDECS"), an independent review organization, evaluated Plaintiffs' BlueFire claims

and upheld the denial. {Id. at 157). The reviewer cited the Plan's "medical necessity"

criteria, noting that there was no evidence an "evaluation took place either before or during

[Q.M's]time at BlueFire," nor did it "appear that any other diagnoses were considered that

could fully explain [Q.M.'s] long history of disruptive and oppositional behaviors." {Id. at

161). The reviewer also cited the InterQual Criteria, noting that "[d]ue to the paucity of

notes, it is not exactly clear what symptoms were present prior to either of [Q.M.'s]

psychiatric hospitalizations." {Id.). Additionally,the reviewer noted that Q.M.'s diagnoses

and prescribed medications "[did] not fully match what was listed in [BlueFire's] available

discharge summary," and that there was no information regarding Q.M.'s "mood, affect

and thoughts ofsuicidal or homicidal ideation." {Id.). As a result, the reviewer concluded

there was a "lack of supporting information to suggest that [Q.M.'s] symptoms could only

be managed in a wilderness program." {Id.).

       D.     BCA Services


       After his discharge from BlueFire, Q.M. resided at BCA for almost one year—

between June 29, 2016, and June 5, 2017. (Dkt. 60-3 at ^ 26; Dkt. 70 at ^ 26). BCA is a

"therapeutic boarding school specializing in treating adolescents between the ages of 13-18

with academic, behavioral, and mental health challenges," also located in Idaho. (Dkt.
                                           -7-
60-3 at^ 26; Dkt. 70 at^ 26). While at BCA,Q.M. attended academic classes and received

individual and group therapy. (Dkt. 65-3 at 57-250; Dkt. 65-4 at 1-117).

       On December 9, 2016, Plaintiffs requested authorization for BCA services. (See

Dkt.65-3 at 16). On December 20,2016,Excellus issued an Initial Adverse Determination

denying the BCA services as not medically necessary. (Dkt. 60-3 at 128;Dkt. 70 at ^ 28).

Excellus cited the InterQual Criteria, noting that the clinical information provided by BCA

did not provide "enough information to determine that [Q.M.] could not have been

managed at a lower level of care," and that it was "very limited regarding the reason for

admission or to assess the need for ongoing services at the residential treatment level of

care." (Dkt.65-3 at 16-17). Specifically, there were no "details ofbehavioral control, level

of hostile interactions, level of refi*actory medication treatment or level of function

specifics to demonstrate why the admission to [BCA] was medically necessary." (Id. at

17).

       Plaintiffs appealed the Initial Adverse Determination on June 7, 2017. (Dkt. 60-3

at ^ 30; Dkt. 70 at ^ 30). Excellus issued a Final Adverse Determination on June 24,2017,

upholding the adverse determination. (Dkt. 60-3 at T| 31; Dkt. 70 at ^ 31). Excellus noted

that BCA did "not meet the criteria for a residential treatment program; it is not licensed

by an office of mental health in Idaho, and it is not CARP (Commission of Rehabilitation

Facilities) or JACHO (Joint Committee for Accreditation of Healthcare Organizations)

certified and[BCA]call[ed] themselves a school." (Dkt. 65-4 at 231). Excellus also noted

that BCA's"staffing and therapy notes are sparser than would demonstrate the expectations

of levels of mental health group and/or individual therapy." (Id.). Excellus concluded the

                                           -8-
"facility [did] not meet the criteria of, nor [were] they providing mental health treatment,"

and denied the services as not "medically necessary." {Id.).

       Plaintiffs requested an Independent External Review on October 16, 2017. (Dkt.

65-5 at 2). An IMEDECS expert reviewer evaluated Plaintiffs' BCA claims and upheld

the denial of coverage. {Id. at 120). The reviewer concluded the services were not

medically necessary, noting:

       [Q.M.] had been through a wilderness program for 4 weeks prior to
       admission and his aggression had decreased. [Q.M.] was not actively
       suicidal, homicidal or psychotic on admission. He was motivated for
       treatment and his family was supportive. While at the facility, he was
       actively engaged in treatment, family was involved and supportive and he
       was medication compliant. [Q.M.] did go to group, individual and family
       therapy while in residential treatment and was generally in behavioral
       control. He was working on coping skills for mood and social skills. [Q.M.]
       went on multiple passes with family which generally went well. There were
       no other acute medical concerns. There were no acute substance abuse
       concerns. He had one episode ofproperty destruction while there, but[Q.M.]
       was not engaging in severe crisis behaviors to warrant around the clock
       monitoring from 6/30/16-6/5/17.

{Id. at 124).

II.    Procedural Background


       Plaintiffs commenced this action on April 20, 2018, in the United States District

Court for the District of Utah. (Dkt. 2). On October 5, 2018, Plaintiffs filed a stipulated

motion to change venue. (Dkt. 18). The District Court in Utah granted the motion and

ordered the case transferred to this District. (Dkt. 19). On October 29,2018,the case was

reassigned to the undersigned. (Dkt. 22).

       Defendants moved for summaryjudgment on July 31,2019(Dkt.60), and Plaintiffs

moved for summary judgment on August 1, 2019 (Dkt. 63). On August 28, 2019, both

                                            -9-
parties responded in opposition. (Dkt. 68; Dkt. 69). On September 11, 2019, both parties

filed replies. (Dkt. 71; Dkt. 72). Oral argument was held before the undersigned on

December 4, 2019, and the Court reserved decision. (Dkt. 75).

                                      DISCUSSION

I.     Standard of Review for Denial of Benefits Claim

       In an ERISA benefits claim,"the court must first determine the standard of review

governing plaintiffs denial of disability benefits under the Plan." Olabopo v. 1199 SEIU,

No. lO-CV-1317 (DLI)(LB), 2011 WL 1204749, at *3 (B.D.N.Y. Mar. 29, 2011). "[A]

denial of benefits challenged under [ERISA] is to be reviewed under a de novo standard

unless the benefit plan gives the administrator or fiduciary discretionary authority to

determine eligibility for benefits or to construe the terms of the plan." Firestone Tire &

Rubber Co. v. Bruch,489 U.S. 101, 115 (1989).

       Under the latter scenario, "denials may be overturned as arbitrary and capricious

only ifthe decision is without reason, unsupported by substantial evidence or erroneous as

a matter of law." Fay v. Oxford Health Plan, 287 F.3d 96, 104(2d Cir. 2002)(quotation

omitted). Substantial evidence "is such evidence that a reasonable mind might accept as

adequate to support the conclusion reached by the [decisionmaker and]... requires more

than a scintilla but less than a preponderance." Miller v. United Welfare Fund, 72 F.3d

1066, 1072(2d Cir. 1995)(citation omitted).

      "The plan administrator bears the burden ofproving that the arbitrary and capricious

standard of review applies, since 'the party claiming deferential review should prove the

predicate thatjustifies it.'" Kinstler v. First Reliance Standard Life Ins. Co., 181 F.3d243,

                                           - 10-
249 (2d Cir. 1999) (citation omitted). Under the deferential arbitrary and capricious

standard ofreview,courts are limited to the administrative record, Miller,72 F.3d at 1071,

and may not "substitute [their] own judgment for that ofthe [plan administrator] as ifthey

were considering the issue of eligibility anew," Pagan v. NYNEXPension Plan, 52 F.3d

438, 442 (2d Cir. 1995). "In short, the question is not whether the record would have

permitted a plan administrator to find otherwise, but whether the record compelled the

different conclusion urged by [plaintiff]." Kruk v. Metro. Life Ins. Co., 567 F. App'x 17,

20(2d Cir. 2014).

       Here, the parties disagree on the applicable standard ofreview. Plaintiffs argue the

de novo standard ofreview is appropriate because there is no explicit language in the Plan

demonstrating that Excellus retained discretionary authority to interpret the terms of the

Plan. (Dkt. 62 at 8). Plaintiffs argue that the only language that could be construed to

convey such authority is found in the ASC, which is inadequate because only the language

contained in the Plan itself may confer such authority. (Id. at 8-10). By contrast.

Defendants cite Thurber v. Aetna Life Insurance Co., 712 F.3d 654, 659 (2d Cir. 2013),

abrogated on other grounds by Montanile v. Bd. ofTrs. ofthe Nat7Elevator Indus. Health

Benefit Plan, 136 S. Ct. 651 (2016), and argue that language in the ASC may confer

discretionary authority. (Dkt. 68-1 at 6). Defendants also argue that there is sufficient

language in the Plan itselfto confer discretionary authority. (Id. at 7).

       The Court concludes that the Plan plainly and clearly grants discretion to Excellus

as the Plan Administrator, and thus the arbitrary and capricious standard ofreview applies.



                                             11 -
Under Section Eighteen - General Provisions, part 11 "Eligibility for Benefits," the Plan

provides:

       A determination by [Excellus] with respect to eligibility for benefits under
       this Program or the construction of any of the terms of this Program which
       may apply in any way to any claim you might make,or any rights you might
       have, under this Program shall be final and binding on you so long as the
       determination or construction is not arbitrary and capricious.

(Dkt. 65-1 at 97 (emphasis added)). Similar language conveying final decision-making

authority to the administrator has been found to warrant arbitrary and capricious review.

See, e.g.. Pagan,52 F.3d at 441 (denial of benefits reviewed under arbitrary and capricious

standard of review where plan included the following language: "[The Committee] shall

determine conclusively for all parties all questions arising in the administration ofthe[Plan]

and any decision of such Committee shall not be subject to further review.... [The

Committee] shall serve as thefinal review committee, under the [Plan], for the review of

all... claims by participants."(emphasis added)); E.R. v. UnitedHealthcare Ins. Co., 248

F. Supp. 3d 348, 359 n. 4(D. Conn. 2017)("We have the sole and exclusive discretion to

. . . [i]nterpret Benefits under the Policy," "[i]nterpret the other terms, conditions,

limitations and exclusions set out in the Policy," and "[m]ake factual determinations

relating to the Policy and its Benefits"); S.M. v. Oxford Health Plans (N.Y.), Inc., 94 F.

Supp. 3d 481, 508 (S.D.N.Y. 2015)("[T]he Plan provides that Oxford has discretion to

deny coverage for any health care service that it determines, in its 'sole judgment,' to not

be medically necessary."), aff'd, 644 F. App'x 81 (2d Cir. 2016).

       Additionally, under Section Eighteen, part 19 "Right to Develop Guidelines and

Administrative Rules," the Plan provides that Excellus "may develop or adopt standards

                                           -12-
which describe in more detail when payments will or will not be made under the [Plan],"

and that Excellus "shall have all the powers necessary or appropriate to carry out [its]

respective duties in connection with the administration ofthe [Plan]." (Dkt. 65-1 at 100).

Similar language conveying to the administrator the authority to adopt standards relevant

to the administration of the plan has been found sufficient to warrant arbitrary and

capricious review. See, e.g., Krauss v. Oxford Health Plans, Inc., 517 F.3d 614,622(2d

Cir. 2007)(denial of benefits reviewed under arbitrary and capricious standard of review

where plan included the following language: "[The Administrator] may adopt reasonable

policies, procedures, rules, and interpretations to promote the orderly and efficient

administration of this Certificate."); Benjamin v. Oxford Health Ins., Inc., No. 3:16-cv-

00408 (CSH), 2018 WL 3489588, at *6 (D. Conn. July 19, 2018)(same language as in

Krauss); Dorato v. Blue Cross of Western New York, Inc., 163 F. Supp. 2d 203, 210

(W.D.N.Y. 2001)("We may develop or adopt standards which describe in more detail

when we will make or will not make payments under this Contract... We shall have all

the powers necessary or appropriate to enable us to carry out our duties in connection with

the administration of this Contract....").

       Plaintiffs cite Stephanie C. v. Blue Cross Blue Shield ofMass. HMO Blue, Inc., 813

F.3d 420 (1st Cir. 2016) to argue the language contained in the Plan does not confer

arbitrary and capricious review. (Dkt. 69 at 6-7). In Stephanie C., the language at issue

provided that "[the Administrator] decides which health care services and supplies that you

receive (or you are planning to receive) are medically necessary and appropriate for

coverage." Id. at 428. The First Circuit found this language to "restate[] the obvious: that

                                             - 13-
no benefits will be paid if [the Administrator] determines they are not due" because all

plans "require an administrator first to determine whether a participant is entitled to

benefits before paying them." Id. (citation omitted). In contrast, here, the language

provides that Excellus's determination would be "final and binding" as long as it "is not

arbitrary and capricious." (Dkt. 65-1 at 97).          This language plainly and clearly

contemplates an eligibility determination beyond the initial determination, unlike the

language in Stephanie C. As such,Stephanie C. is distinguishable. Accordingly, the Court

finds the arbitrary and capricious standard ofreview applies.

II.    Excellus's Denials of Benefits for BlueFire and BCA Services Were Not
       Arbitrary and Capricious


       Plaintiffs argue that Excellus's reliance on the InterQual Criteria in determining that

BlueFire and BCA services were not medically necessary was in error because where

"undisclosed external medical necessity criteria are at odds with the actual terms of the

Plan, the language ofthe Plan documents must prevail." (Dkt. 69 at 7-8). Plaintiffs assert

that had Excellus relied on the Plan's medical necessity criteria and not the InterQual

Criteria, Excellus would have found BlueFire and BCA services were medically necessary.

{See Dkt. 72 at 6-7).

       As an initial matter, the InterQual Criteria are not undisclosed. The Plan expressly

permits Excellus to consider such criteria when determining whether a service is medically

necessary. {See Dkt. 65-1 at 19 (in determining medical necessity, Excellus may review

"[rjeports and guidelines published by nationally recognized health care organizations that

include supporting scientific data")).


                                           - 14-
       Turning to the specifics of Plaintiffs' arguments, Plaintiffs do not identify how the

Plan's medical necessity criteria conflict with the InterQual Criteria.'^ Upon its own review,

the Court finds the Plan's criteria are consistent with the InterQual Criteria. (Compare

Dkt.65-1 at 199(InterQual Criteria, in part, require that"member's clinical documentation

shows clinical indications supporting a current mental health disorder with severe

symptoms requiring long-term treatment that can be managed at a less intensive level of

care"), with id. at 20 (medical necessity criteria under the Plan requires, in part, "[w]hen

you are an inpatient, your medical symptoms or conditions are such that diagnosis and

treatment cannot safely be provided to you in any other setting")). The mere fact that the

InterQual Criteria includes criteria not articulated in the Plan does not mean that the



^      Plaintiffs cite Wit v. United Behavioral Health, No. 14-cv-02346-JCS, 2019 WL
1033730 (N.D. Cal. Mar. 5, 2019) to argue Excellus improperly relied on the InterQual
Criteria. (Dkt. 72 at 7). Wit does not support Plaintiffs' argument. In Wit, the defendant's
internally-developed guidelines were found to deviate from the accepted standards of care
through its: "presenting problems requirement," which required that "upon admission,
there ... be a reasonable expectation that services will improve the member's 'presenting
problems' within a reasonable time"; and "why now requirement," which required the
"reason [why]the patient required a higher level ofcare," separate and apart from showing
that the patient "could not be 'treated in a less intensive setting.'" Id. at *26. The
defendant's internally-developed guidelines were found to have prioritized cost-cutting
over the interests of plan members. Id. at *53. In fact, there was evidence that the
defendant had "included administrators from its Finance and Affordability Departments on
the committees that ultimately approve[d][its] [g]uidelines." Id. at *53.

        Here, Plaintiffs do not argue that the terms of the Plan's medical necessity criteria
or the InterQual Criteria similarly require acute symptoms like the "presenting problems"
and "why now" requirements in Wit. Additionally, in Wit, reliance on nationally
recognized third-party guidelines was not at issue. In fact, the Wit guidelines were found
to have deviated from the accepted standard of care, which was properly interpreted by
"consensus guidelines from professional organizations," among other sources. Id. at
*14-15. As such. Plaintiffs reliance on Wit for the proposition that Excellus improperly
relied on the InterQual Criteria is misplaced.
                                           -15 -
InterQual Criteria are more restrictive. The Plan provides that services are medically

necessary when "appropriate and consistent" with the treatment of the condition and "in

accordance with community standards of good medical practice." (Dkt. 65-1 at 19-20).

As such,the InterQual Criteria help interpret what treatment is "appropriate and consistent"

and "in accordance with community standards."

       Excellus determined BlueFire's services were not medically necessary because

there was no clinical indication demonstrating: (1) Q.M.'s current psychiatric diagnosis

could not be managed safely at a less intensive level of care; and (2)specific symptoms or

behaviors indicating social risk factors over the past month. (Dkt. 65-2 at 102). Moreover,

Excellus noted there was "no documentation of a psychiatric evaluation within the first 24

hours and weekly thereafter." {Id.).

       The reasonableness ofExcellus's denial is confirmed by the external review sought

by Plaintiffs, which upheld the denial of coverage. (Dkt. 65-2 at 157-62). See S.M. v.

Oxford Health Plans, 644 F. App'x 81, 84 (2d Cir. 2016)("The reasonableness of this

decision is further confirmed by the external review sought by [the plaintiff], which agreed

with Oxford's denial of coverage."); Halberg v. United Behavioral Health, No. 16-CV-

6622(MKB)(SJB), 2019 WL 4784571, at *19(E.D.N.Y. Sept. 30, 2019)("That MCMC,

an independent and external reviewer, upheld Defendant's decision further demonstrates

that Defendant acted reasonably."). The reviewer is a "medical doctor (MD) board

certified in psychiatry and child and adolescent psychiatry with an active practice" and "a

supervisor at an outpatient facility treating adults and children[,]" who has been "published

in books." (Dkt. 65-2 at 158). The reviewer noted that symptoms of Q.M.'s diagnoses at

                                           - 16-
discharge were not the listed symptoms that resulted in his admission to BlueFire. {Id. at

160-61). The reviewer also noted there was no psychiatric admission note nor a

comprehensive psychiatric evaluation before or during Q.M.'s stay at BlueFire to

demonstrate "[Q.M.'s] symptoms could only be managed in a wilderness program." {Id.

at 161).

       BlueFire records do not support a finding that Q.M. could not have been managed

at a lower level of care or that there were specific symptoms or behaviors indicating social

risk. {See Dkt. 65-2 at 52("[Q.M.] had transition group and it went well and seemed very

positive towards being real to gain success."), 54("[Q.M.] worked on communication and

leadership;[Q.M.] was able to demonstrate self care and awareness of mood changes and

the needs of food intake.")). Q.M.'s Master Treatment Plan's "reason for admission"

acknowledged that Q.M. had sent Instagram messages trying to buy a gun, but also noted

that Q.M. had stated "it was a joke,[and that] he was just bored." {Id. at 65). The note

does not otherwise indicate that Q.M. was homicidal, suicidal, or a danger to others prior

to his admission to BlueFire {id.), which is consistent with his BlueFire treatment records

{see id. at 51-80). Accordingly, the Court finds it was not arbitrary and capricious for

Excellus to conclude BlueFire services were not medically necessary. See Jon N. v.

BlueCross BlueShieldMass., Inc., 684 F. Supp. 2d 190,204(D. Mass. 2010)(not arbitrary

and capricious to deny coverage for residential treatment facility where records indicated

that claimant was stable and not homicidal,suicidal, or a danger to others, and despite prior

history of"some self-mutilation, aggressive behaviors, and substance abuse," no indication

claimant "displayed such behaviors within the week prior to admission").

                                           - 17-
       Turning to BCA's services, Excellus also determined these services were not

medically necessary because: (1) "there was not enough information to determine that

[Q.M.] could not have been managed at a lower level of care such [as] psychiatric partial

hospitalization or outpatient mental health treatment"; and (2) there were no "details of

behavioral control, level of hostile interactions, level ofrefractory medication treatment or

level of function specifics to demonstrate why the admission to [BCA] was medically

necessary." (Dkt. 65-3 at 16).

       Again, the reasonableness of Excellus's denial is confirmed by the extemal review

sought by Plaintiffs, which upheld the denial ofcoverage. (Dkt.65-5 at 120-24). See S.M.,

644 F. App'x at 84;Halberg,2019 WL 4784571,at * 19. The reviewer is a "medical doctor

(MD) board certified in psychiatry and child and adolescent psychiatry with an active

practice" and an "adjunct professor at a school of medicine[,]" who has been "[pjublished

in peer reviewed literature." (Dkt. 65-5 at 122). The reviewer noted that:

       [Q.M.] had been through a wilderness program for 4 weeks prior to
       admission and his aggression had decreased. [Q.M.] was not actively
       suicidal, homicidal or psychotic on admission. He was motivated for
       treatment and his family was supportive. While at the facility, he was
       actively engaged in treatment, family was involved and supportive and he
       was medication compliant. [Q.M.] did go to group, individual and family
       therapy while in residential treatment and was generally in behavioral
       control. He was working on coping skills for mood and social skills. [Q.M.]
       went on multiple passes with family which generally went well. There were
       no other acute medical concerns. There were no acute substance abuse
       concerns. He had one episode ofproperty destruction while there, but[Q.M.]
       was not engaging in severe crisis behaviors to warrant around the clock
       monitoring from 6/30/16-6/5/17.

(Id. at 124).



                                           - 18
       BCA records do not support a conclusion that Q.M. could not have been managed

at a lower level of care or that there were specific symptoms or behaviors indicating social

risk. {See Dkt. 65-3 at 123 (Q.M. reports positive response to medication and "good

symptomatic control," and Q.M.'s mood was "good and appropriate to psychosocial

circumstances. [Q.M.] is making steady progress in therapeutic programming"), 171

(despite Q.M.'s "behavioral instability" and "marked increase in motor tics," Q.M. is

"relaxed and engaging"); Dkt. 65-4 at 65 ("[Q.M.] appears to be settling into the program

with[out] further escalations of behavior, which occurred earlier in the month.")).

       Additionally, while at BCA, Q.M. went on multiple passes with his family which

generally went well, which could reasonably be interpreted as evidence that Q.M., with the

support of his family, could have managed his symptoms at a lower level of care. See

Eugene S v. Horizon Blue Cross Blue Shield ofN.J., No. 1:09-CV-00101 DS, 2010 WL

5300897, at *3(D. Utah Dec. 22,2010)(evidence that child went on "therapeutic leave for

some time each month during the remainder of his stay . . . could be viewed as

demonstrating that he was able to adequately care for his own needs and that his family

support system was also able to fulfill those needs"), ajf'd,663 F.3d 1124(10th Cir. 2011).

       Significantly, Q.M.'s BlueFire therapist Charles Hancock's ("Hancock") letter

undercuts Plaintiffs' argument that upon discharge from BlueFire, BCA services were

medically necessary. (See Dkt. 65-2 at 39-40). According to Hancock:

      [Q.M.] showed progress with therapeutic treatment . . . [Q.M.] began to
      acknowledge his impulses before acting on them and focused on his feelings
      behind not being good enough...[Q.M.] was stabilized and has finally been
      placed in the appropriate setting for his mental health needs.


                                          -19-
(Jd.). This is consistent with BlueFire's records indicating that upon discharge, Q.M. had

"accomplished significant growth in his stay," "invested in his growth in a positive

manner[,]" and "[was] ready to take next step in emotional growth and maturity." (Jd. at

73). Hancock's letter and Q.M.'s BlueFire treatment records do not support a conclusion

that Q.M. could not have been managed at a lower level of care. As such, the Court finds

it was not arbitrary and capricious for Excellus to conclude that BCA services were not

medically necessary. See Hurst v. Siemens Corp. Grp. Ins.,42 F. Supp. 3d 714,731 (E.D.

Pa. 2014)(not arbitrary and capricious to conclude residential treatment not medically

necessary in light ofclaimant's improved symptoms and availability oftreatment at a lower

level of care).

       Plaintiffs argue that the medical necessity letters, which were submitted as

attachments to Plaintiffs' appeal of the denial of BlueFire and BCA claims, require a

finding of medical necessity. (Dkt. 62 at 12-17). Specifically, Plaintiffs cite portions of

the medical necessity letters to argue the Plan's medical necessity criteria were satisfied

for both BlueFire and BCA services. {See id.). In her medical necessity letter. Dr. Sarah

Atkinson, Q.M.'s former psychiatrist, stated the "need for [Q.M.] to be placed outside of

the home [had] been evident since he was twelve years of age, when he first expressed

aggression without remorse towards a girl in his classroom. ..." {Id. at 43). However,Dr.

Atkinson stopped treating Q.M. in December 2015. {See id.). In his letter dated February

2, 2017, Dr. David Garrison, who treated Q.M. in both his outpatient private practice and

at the Child and Adolescent Inpatient Psychiatry Unit at the University of Rochester

Medical Center, opined that residential care at BlueFire and BCA were "indicated from a

                                          -20-
psychiatric standpoint." (Dkt. 65-4 at 173). However, Dr. Garrison did not note when he

last treated Q.M. (See id). In her letter dated January 31, 2017, Francine Newton

("Newton"), Q.M.'s former school counselor, stated that Q.M. had been transferred from

a public high school to a therapeutic school, where he received individualized instruction

and individual and group therapy. (See Dkt. 65-3 at 28; Dkt. 65-4 at 171). Newton

expressed that "[Q.M.'s] mental health and history demonstrated [that] he needs a high

level of care in a residential program." (Dkt. 65-2 at 46).

       The letters are consistent with a finding that services at BlueFire and BCA were

beneficial to Q.M. in light of his long history of mental health and behavioral problems,

but they do not demonstrate that at the time of his admission to both facilities, Q.M. could

not have been managed at a lower level ofcare. As such,it was not arbitrary and capricious

for Excellus to find BlueFire and BCA services were not medically necessary, despite

treatment letters expressing support for Q.M.'s placement in a residential treatment facility.

See MichaelD. v. Anthem Health Plans ofKy., Inc., 369 F. Supp. 3d 1159, 1178(D. Utah

2019)(not arbitrary and capricious to deny services as not medically necessary where

although plaintiffs providers recommended residential treatment to prevent regression,

plaintiffs counselor at residential treatment facility concluded plaintiff was "successfiilly

... on the road to recovery and that she was no longer a risk to herself or others as she had

been prior to her [admission]"); fV. v. Empire Healthchoice Assurance, Inc., No. 15 Civ.

5250 (CM), 2016 WL 5115496, at *16 (S.D.N.Y. Sept. 15, 2016) (not arbitrary and

capricious to find services not medically necessary in light of plaintiffs recent

hospitalization record indicating that she had made significant progress, despite four letters
                                           -21 -
from the plaintiffs treating physicians which discussed plaintiffs need for partial

hospitalization treatment due to her medical history, prior experiences with in-patient

hospitalization treatment, and failures with outpatient treatment), affd, 709 F. App'x 724

(2d Cir. 2017); Murray v.IBM Corps.,557 F. Supp.2d 444,450(D. Vt.2008)(not arbitrary

and capricious to discount physicians' letters written in support of plaintiffs claim that

contained "only conclusory statements that conservative treatment merely provided . . .

temporary relief," and did not document"a failed adequate supervised trial of conservative

measures").

       Plaintiffs also argue Excellus erred by not affording appropriate weight to the

medical necessity letters because Q.M.'s providers had "personal knowledge of[Q.M.'s]

needs based on their own interviews and examination and treatment of[Q.M,]." (Dkt. 72

at 7; see also Dkt. 69 at 12). However, "plan administrators are not obliged to accord

special deference to the opinions of treating physicians." Nord, 538 U.S. at 825; see also

Tansey v. Anthem Health Plans, Inc., 619 F. App'x 24,26(2d Cir. 2015)(not arbitrary and

capricious to afford no "special weight" to treatment providers despite contrary opinions

between treatment providers and reviewing physicians); Greenberg v. Unum Life Ins. Co.

ofAm., No. CV-03-1396(CPS), 2006 WL 842395, at *10(E.D.N.Y. Mar. 27, 2006)(not

arbitrary and capricious to prefer reviewing doctors despite conflicting opinions between

consultative opinion and treating physicians).

      Plaintiffs cite the fact that an IMEDECS reviewer subsequently reversed Excellus's

denial as to Q.M.'s treatment at Daybreak Cannon, a residential treatment facility where

Q.M. resided shortly after being expelled from BCA,as evidence that Excellus's decisions

                                          -22-
to deny benefits for BlueFire and BCA were arbitrary and capricious. (Dkt.62 at 12). The

Court rejects Plaintiffs' argument for two reasons. First, the Court is limited to reviewing

the administrative record. See Miller, 72 F.3d at 1071. Q.M.'s stay at Daybreak Cannon

occurred after he stayed at BlueFire and BCA. As such,the Daybreak Cannon IMEDECS

decision is not a part of the administrative record pertaining to Plaintiffs' claims for

benefits in connection with BlueFire and BCA services.

       Second, the reviewer had the benefit of additional evidence: on June 5, 2017, Q.M.

was expelled from BCA for assault and contraband and "subsequently required residential

admission due to his behavior and inability to be managed in an outpatient setting";

according to a letter dated June 8, 2017, Dr. Green, Q.M.'s treating clinician, had

considered less restrictive resources and determined they were neither available nor

appropriate for Q.M.'s needs, citing Q.M.'s worsening condition; and according to a

University of Rochester letter dated October 26, 2017, Plaintiffs were unable to find a

psychiatric outpatient provider near their residence who could adequately support Q.M.'s

needs. (Dkt.62-1 at 8). As such, contrary to Plaintiffs' assertion, the reversal ofExcellus's

denial as to Q.M.'s treatment at Daybreak does not demonstrate Excellus's denials of

coverage for services at BlueFire and BCA were arbitrary and capricious.

       Ultimately, although there may have been sufficient evidence in support of

Plaintiffs' position, there is far more than a scintilla of evidence that a reasonable mind

might accept as evidence adequate to support Excellus's denials. Miller, 72 F.3d at 1066.

Accordingly, the Court finds Excellus's denials were not arbitrary and capricious.



                                           -23-
III.   Parity Act Claim


       Plaintiffs claim Excellus violated the Parity Act by applying its medical necessity

criteria in a manner that resulted in making eligibility for "subacute" mental health

treatment more restrictive than for analogous medical and surgical benefits. (See Dkt. 62

at 17-26; Dkt.69 at 16-23; Dkt. 72 at 9-11). For the following reasons, the Court finds that

Plaintiffs have failed to raise a genuine issue of material fact, and summary judgment is

warranted in favor of Defendants.


       "Congress enacted the [Parity Act] to end discrimination in the provision of

insurance coverage for mental health and substance use disorders as compared to coverage

for medical and surgical conditions in employer-sponsored group health plans." Am.

Psychiatric Ass'n v. Anthem Health Plans, Inc., 821 F.3d 352, 356(2d Cir. 2016)(citation

omitted). "[T]he Parity Act requires ERISA plans to treat sicknesses of the mind in the

same way that they would a broken bone." Munnelly v. Fordham Univ. Faculty, 316 F.

Supp. 3d 714, 728 (S.D.N.Y. 2018)(quotation and citation omitted). "Although there is

no private right of action under the Parity Act, portions of the law are incorporated into

ERISA and may be enforced using the civil enforcement provisions in ERISA." Id.

(quotation and citation omitted).^


^      Defendants argue Plaintiffs' Parity Act claim must be dismissed because "where a
claim for benefits exists under ERISA Section 502(a)(1)(B), Section 502(a)(1)(B)provides
an adequate remedy for an injury to the plaintiffs and thus no claim under Section 502(a)(3)
exists." (Dkt. 60-4 at 28-29(citing Parity Corp. v. Howe,516 U.S. 489,512,516(1996)).
However, the Second Circuit has expressly provided that Parity Corp. "did not eliminate
the possibility of a plaintiff successfully asserting" a claim for the payment of benefits
under § 502(a)(1)(B) and a claim for equitable relief under § 502(a)(3), and that where a
participant has no remedy under another section of ERISA, as is the case here, the
                                          -24-
       The Parity Act, in relevant part, requires:

       treatment limitations applicable to... mental health or substance use disorder
       benefits are no more restrictive than the predominant treatment limitations
       applied to substantially all medical and surgical benefits covered by the
       plan ... and there are no separate treatment limitations that are applicable
       only with respect to mental health or substance use disorder benefits.

29 U.S.C. § 1185a(a)(3)(A)(ii). Treatment limitations are defined as "limits on the

frequency of treatment, number of visits, days of coverage, or other similar visits on the

scope or duration of treatment." 28 U.S.C. § 1185(a)(3)(B)(iii). The regulations

promulgated pursuant to the Parity Act distinguish between quantitative treatment

limitations ("QTL") (numerical limitations, i.e., 50 outpatient visits per year) and

nonquantitative treatment limitations ("NQTL") (limitations that "otherwise limit the

scope or duration of benefits for treatment under a plan"). 29 C.F.R. § 2590.712(a). "The

regulations provide an illustrative list of NQTLs, which include '[r]estrictions based on

geographic location, facility type, provider specialty, and other criteria that limit the scope

or duration of benefits for services provided.'" Biishell v. UnitedHealth Grp. Inc., No. 17-



participant may assert a claim for equitable relief under § 502(a)(3). Devlin v. Empire
Blue Cross & Blue Shield,274 F.3d 76,89(2d Cir. 2001). To the extent Plaintiffs seek the
same type of remedy that is being sought with the § 502(a)(1)(B) claim—^namely
reimbursement for the expenses incurred at BlueFire and BCA—^the Court agrees with
Defendants that Plaintiffs cannot pursue this relief as a Parity Act claim pursuant to
§ 502(a)(3). See Frommert v. Conkright, 433 F.3d 254, 269-70(2d Cir. 2006)(plaintiffs
"seek to expand the nature of their claim by couching it in equitable terms to allow relief
under § 502(a)(3),[but] the gravamen of[Plaintiffs] action remains a claim for monetary
compensation."(citation omitted)); Nechis, 421 F.3d at 104 ("declin[ing] [the] invitation
to perceive equitable clothing where the requested relief is nakedly contractual" and
affirming dismissal of plaintiffs § 502(a)(3) claim). However, Plaintiffs also seek other
forms of relief for the alleged Parity Act claim {see Dkt. 52 at t 77), and accordingly the
Court will address the merits ofthe claim.

                                            -25-
CV-2021 (JPO), 2018 WL 1578167, at *5 (S.D.N.Y. Mar. 27, 2018)(quoting 29 C.F.R.

§ 2590.712(c)(4)(ii)(H)).

       The Parity Act is violated where:

      (1) the insurance plan is of the type covered by the Parity Act; (2) the
      insurance plan provides both medical benefits and mental-health benefits;(3)
      the plan has a treatment limitation—for one of those benefits that is more
      restrictive for mental-health treatment than it is for medical treatment; and
      (4)the mental-health treatment limitation is in the same classification as the
      medical treatment to which it is being compared.

Id.


       Plaintiffs argue that the Plan, in the surgical and medical benefit context, covers

skilled nursing facilities ("SNF") for "subacute" symptoms, but in the mental health

context the Plan covers analogous residential treatment facilities only for "acute"

symptoms, in violation of the Parity Act. The Court disagrees. Rather, an assessment of

the Plan's language demonstrates that eligibility for benefits as to admission to SNFs and

to residential treatment facilities for mental health treatment is evaluated in a comparable

manner.



       The Plan requires that all covered benefits, including admission to SNFs and

residential treatment facilities, must be "medically necessary." (Dkt. 65-1 at 19 ("[The

Plan] will provide coverage for the covered benefits ... as long as the hospitalization, care,

service, technology,test, treatment, drug, or supply...is Medically Necessary."),26("The

[Plan] will provide coverage for ... a[SNF] if[Excellus] determines that hospitalization

would otherwise be Medically Necessary.")). Under the terms of the Plan, services are

"medically necessary" only if:


                                           -26-
       A.     They are appropriate and consistent with the diagnosis and treatment
              of your medical condition;
       B.     They are required for the direct care and treatment or management of
              that condition;
       C.     If not provided, your condition would be adversely affected;
       D.     They are provided in accordance with community standards of good
              medical practice;
       E.     They are not primarily for the convenience of you, your family, the
              Professional Provider, or another provider;
       F.     They are the most appropriate service and rendered in the most
              efficient and economical way and at the most economical level ofcare
              which can safely be provided to you; and
       G.     When you are an inpatient, your medical symptoms or conditions are
              such that diagnosis and treatment cannot safely be provided to you in
              any other setting (e.g.. outpatient, physician's office, or at home).

{Id. at 19-20). In other words, admission to an SNF or a residential treatment facility is

neither categorically permitted nor disallowed. Further, the applicable standard is not

whether an individual's symptoms are "acute" or "subacute," but, among other things,

whether the symptoms are capable oftreatment in a less intensive setting.

       Additionally, for both admission to SNFs and to residential treatment facilities, the

Plan imposes requirements on the type of facility. Coverage for residential treatment

facilities is limited to facilities defined in New York Mental Hygiene Law § 1.03(1) and,

in other states, "to Facilities that are licensed or certified to provide the same level of

treatment." {Id. at 25). Coverage for SNFs is limited to those facilities which have been

"accredited as a Skilled Nursing Facility by [JACHO] or qualified as a Skilled Nursing

Facility under Medicare,"and which "fumish[][services] by or under the direct supervision

of licensed medical personnel." {Id. at 11-12). In light of the above, there is no evidence

that the Plan, on its face, imposes more stringent requirements on admission to residential

treatment facilities in comparison to SNFs.

                                           -27-
       Plaintiffs cite Excellus's Medical Policy 11.01.21 addressing "Skilled Nursing

Facility Care for Medicare Advantage Members" ("SNF Policy")^ as evidence that

Excellus provides inpatient services for "subacute" symptoms in the medical/surgical

context, but not in the mental health context. (Dkt.62 at 18-19). The SNF Policy provides:

       The Health Plan considers direct admission to an appropriate level of care
       facility (e.g., SNF)as desirable for patients presenting to either a physician
       office or emergency room for whom it would be considered unsafe to return
       to their place of residence, but who do not meet criteria for admission to an
       acute care hospital inpatient setting; when the criteria for coverage of the
       admission to the facility is met.

(Dkt. 62 at 37). According to the terms of the SNF Policy, admission to an SNF is

appropriate when it would be unsafe to return to one's place of residence. This language

essentially requires that the claimant's medical or surgical condition cannot be managed at

a lesser level of care—a level of care less than an SNF. This is analogous to the Plan's

requirement that admission to a mental health residential treatment facility requires that the

claimant's mental health condition cannot be managed at a lesser level of care—a level of

care less than a residential treatment facility. Both standards are consistent with the Plan's

basic requirement that inpatient services are covered only where treatment in a less

intensive setting would not be effective. Accordingly, the SNF Policy does not raise a



^      The SNF Policy was produced, with objection,in discovery in response to Plaintiffs'
request for "the medical necessity criteria utilized for skilled nursing facilities,[subacute]
inpatient rehabilitation, and inpatient hospital claims from January 1, 2016 to the present."
(Dkt.68-1 at 14). Defendants contend that this policy is not relevant as there is no evidence
that Excellus relied on the policy in evaluating Plaintiffs' claims for coverage. {Id. at 15).
Although the SNF Policy was not used to deny Plaintiffs' claims, the Court finds that the
policy is relevant evidence as to whether the Plan imposed a less stringent standard in
determining medical necessity for admission to SNFs.

                                            -28-
triable issue offact as to whether the Plan's coverage for services at a residential treatment

facility is more restrictive than for services at an SNF,

       Plaintiffs also cite Excellus's Federal Mental Health Parity Reference Guide

("Parity Reference Guide")^ as evidence that the Plan limits residential treatment facilities

to acute symptoms. (Dkt. 62 at 20-21). The Parity Reference Guide, in relevant part,

provides:

       We only cover residential services that are defined as an Intensive Level of
       Residential Treatment. We will not cover group homes, halfway houses or
       supportive housing programs. Behavioral Health will ensure that this level
       of care meets the program criteria for the intensive level of care in addition
       to meeting the medical necessity criteria.

(Dkt.62-2 at 7). Plaintiffs summarily conclude that the Parity Reference Guide's reference

to an "Intensive Level of Residential Treatment" is evidence that residential treatment

facilities are limited to acute symptoms. (See Dkt.62 at 20). However,the quoted language

does not demonstrate that the Plan mandates "acute" symptoms for admission to a

residential treatment facility. Instead, at most, the quoted language indicates that group

homes, halfway houses, and supportive programs do not provide an "Intensive Level of

Residential Treatment." Additionally, the policy does not otherwise define "Intensive

Level of Residential Treatment." (See id. at 1-9). As such. Plaintiffs' argument is

speculative and insufficient to raise a genuine issue of material fact.




^      The Parity Reference Guide was produced, with objection, in discovery in response
to Plaintiffs' request for "all manuals, guidelines, training materials, or other documents
used to instruct employees about compliance with [the Parity Act] for claims involving
mental health or substance use disorders." (Dkt. 68-2 at 4).
                                           -29-
       Plaintiffs further cite the Parity Reference Guide's description section which, in

part, states:

       [The Parity Act] does not require that substance use coverage be added,
       however, distinction between inpatient & outpatient coverage is not made.
       Therefore, large group plans required to add NYS mandated outpatient
       chemical dependence benefits must add inpatient substance use coverage as
       a result of[the Parity Act]. Ifcoverage is provided,[the Parity Act]requires
       that the benefit is covered equal to or better than the inpatient acute hospital
       benefits.

(Dkt. 62-2 at 5)(emphasis added). Plaintiffs argue that because the description compares

outpatient chemical dependence benefits with inpatient acute hospital benefits, there is an

issue of fact as to whether the Plan requires acute symptoms for admission to a residential

treatment facility. The Court disagrees.

       The Parity Reference Guide expressly provides that residential services for both

substance use and mental health are subject to medical necessity. {See Dkt. 65-2 at 7-8).

The Plan's medical necessity criteria evaluates whether the services are necessary in light

of a claimant's specific symptoms and circumstances. {See Dkt. 65-1 at 19-20).

Additionally, the Parity Reference Guide was produced in discovery in response to

Plaintiffs' request for "manuals, guidelines, training materials, or other documents used to

instruct employees about compliance with [the Parity Act] for claims involving mental

health or substance use disorders." (Dkt. 68-2 at 4). In other words, the guide is intended

to ensure compliance with the Parity Act, and it certainly does not support the conclusion

that there are different evidentiary standards to determine medical necessity for mental

health benefits. Consequently, "[The Parity Reference Guide] is not evidence that

[D]efendants impose disparate requirements for mental health versus medical treatments

                                           -30-
in violation of[the Parity Act]." Tedesco v. I.B.E.W. Local 1249 Ins. Fund, No. 14-cv-

3367, 2015 WL 6509039, at *7 (S.D.N.Y. Oct. 28, 2015) ("The [Parity Act's]

implementing regulations state that where mental health and medical benefits

determinations are both subject to the same 'evidentiary standards . . . based on

recommendations made by panels of experts' with adequate training and experience and

applying 'clinically appropriate standards,' such a scheme conforms to the statute."),

vacated on other grounds,674 F. App'x 6(2d Cir. 2016).

       Plaintiffs essentially argue that if Q.M. manifested the equivalent subacute

symptoms in the medical and surgical context, he would have qualified for admission to an

SNF and, thus, "in operation" the Plan imposes more stringent requirements on mental

health benefits. {See Dkt. 62 at 24-25). Plaintiffs' argument is speculative and without

merit for at least two reasons. First, Plaintiffs' argument is based on the flawed premise

that all subacute symptoms,regardless ofwhether for a medical, surgical, substance abuse,

or mental health condition, manifest in an equivalent manner and thus all subacute

symptoms necessitate inpatient treatment.^      This would obviate the Plan's medical




^      Acknowledging subacute symptoms require varying levels of care, the Plan
provides coverage for a range ofservices. {See Dkt. 65-1 at 31 (the Plan covers outpatient
mental health care services,"[which include] but[are] not limited to partial hospitalization
program services and intensive outpatient program services"), 58 (the Plan covers
behavioral health treatment, which includes "[c]ounseling and treatment programs that are
necessary to develop, maintain, or restore, to the maximum extent practicable, the
functioning of an individual"), 59 (the Plan covers psychiatric and psychological care,
which includes "direct or consultative services provided by a psychiatrist, psychologist, or
licensed social worker")).
                                          -31 -
necessity requirement that all services be medically necessary in light of a claimant's

specific symptoms and circumstances.

       Second, the final rules promulgating ERISA bolster the conclusion that the Parity

Act requires parity in treatment, not in outcome. The final rules contain illustrative

examples of how NQTLs can impose more restrictive burdens on mental health and

substance use disorder benefits without running afoul of the Parity Act. 29 C.F.R.

§ 2590.712(c). Example four is instructive:

      (i)     Facts ... A plan generally covers medically appropriate treatments.
       For both medical/surgical benefits and mental health and substance use
       disorder benefits, evidentiary standards used in determining whether a
       treatment is medically appropriate (such as the number of visits or days of
       coverage) are based on recommendations made by panels of experts with
       appropriate training and experience in the fields of medicine involved. The
       evidentiary standards are applied in a manner that may differ based on
       clinically appropriate standards of care for a condition.

      (ii)    Conclusion ... the plan complies with the rules of this paragraph
      (c)(4) because the nonquantitative treatment limitation—medical
      appropriateness—is the same for both medical/surgical benefits and mental
      health and substance use disorder benefits, and the processes for developing
      the evidentiary standards and the application of them to mental health and
      substance use disorder benefits are comparable to and are applied no more
      stringently than for medical/surgical benefits. This is the result even if,
      based on clinically appropriate standards of care, the application of the
      evidentiary standards does not result in similar numbers of visits, days of
      coverage, or other benefits utilized for mental health conditions or substance
      use disorders as it does for any particular medical/surgical condition.

Id. § 2590.712(c)(4). In other words, the regulations demonstrate that there is no ERISA

violation simply because the application of the same evidentiary standards results in

different benefits or coverage between mental health, substance abuse, medical, or surgical

conditions.



                                          -32
       In support of their argument, Plaintiffs cite Joseph and Gail F. v. Sinclair Servs.

Co., 158 F. Supp. 3d 1239, 1259-60(D. Utah 2016) and^.F. v. Providence Health Plan,

35 F. Supp. 3d 1298, 1314(D. Or. 2014). (Dkt. 62 at 25). However, the cases cited are

consistent with the Court's own research demonstrating that cognizable Parity Act claims

exist where plans categorically exclude therapies or residential treatment facilities which,

in effect, are exclusions only applicable to mental health conditions. See Gallagher v.

Empire HealthChoice Assur., Inc., 339 F. Supp. 3d 248, 258(S.D.N.Y. 2018)(cognizable

Parity Act claim where plan included blanket exclusion for services rendered at wilderness

treatment); Munnelly v. Fordham Univ. Faculty & Admin. Hmo Ins. Plan, 316 F. Supp. 3d

714, 734(S.D.N.Y. 2018)(cognizable Parity Act claim where plan categorically excludes

residential treatment services). In contrast, here. Defendants did not categorically exclude

coverage for residential mental health treatment. As such, these cases do not support

Plaintiffs' contention that a disparate result alone constitutes a Parity Act violation.

       Courts have recognized that conclusory allegations are insufficient to sustain a

Parity Act claim on a motion to dismiss. See Richard K. v. United Behavioral Health, No.

l:18-cv-6318-GHW, 2019 WL 3080849, at *11-12(S.D.N.Y. July 15, 2019)(allegations

without factual basis to support plaintiffs' claim that that there was a disparate treatment

in the way the defendants "handled, processed, or evaluated" claims for mental health

treatment in comparison to SNFs and inpatient rehabilitation facilities insufficient to state

Parity Act claim); Anne M. v. United Behavioral Health, No. 2:18-CV-808TS, 2019 WL

1989644, at *3 (D. Utah May 6, 2019)(plaintiffs' allegations that plan "imposed greater

restrictions on residential treatment for mental health than it did for facilities, such as

                                            -33 -
skilled nursing homes," was devoid offactual support for their claim that the plan "applied

less rigorous standards when evaluating analogous medical/surgical claims" and thus were

insufficient to state Parity Act claim). That principle is even more applicable on a motion

for summary judgment. Here, Plaintiffs' conclusory allegations, absent evidence that

Excellus applied more rigorous medical necessity criteria when evaluating claims for

mental health benefits, cannot survive summary judgment.

                                    CONCLUSION

      For the reasons set forth above, the Court grants Defendants' motion for summary

judgment(Dkt. 60)and denies Plaintiffs' motion for summary judgment(Dkt. 63).

      SO ORDERED.




                                                                    (     )RD
                                                        States District Judge

Dated:       March 19, 2020
             Rochester, New York




                                          -34
